Devago, Inc. Calle Dr. Heriberto Nunez #11A Edificio Apt. 104 Dominican Republic March 16, 2015 Via EDGAR United States Securities and Exchange Commission treet, N.E. Mailstop 3561 Washington D.C., 20549-7010 Attention: Matthew Crispino Re: Devago, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed March 2, 2015 File No. 333-201319 Dear Matthew Crispino: I write on behalf of Devago, Inc., (the “Company”) in response to Staff’s oral comments dated March 2, 2015 regarding the above-referenced Registration Statement on Form S-1, filed on March 2, 2015. The Company modified the Use of Proceeds section in Amendment No. 3 to clearly indicate that Offerings Expenses are subtracted from Gross Proceeds to result in Net Proceeds. In addition, enclosed herewith please find an acknowledgement letter from the Company. Sincerely, /s/ Jose Armando Acosta Crespo Jose Armando Acosta Crespo Enclosures: Acknowledgment by the Company
